DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant argues that amendments overcome the 112(b) rejections of record.  However, not all parts of the rejection were addressed/overcome.  See remaining 112(b) rejections below.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, the claims have many grammatical issues which cause them to be difficult to understand.  The Examiner recommends the claims be carefully reviewed and rewritten to more clearly define the invention.  The claims will be searched as best understood at this time.  The following are some examples of clarity issues with the claims, although there may be more.  
Regarding claims 1, 9, and 10, the claims recite “that corresponds to an authenticated user”.  What corresponds to the authenticated user?  The access method?  The interface?  The entire 

Prior Art
Please see 112(b) rejections above.  The independent claims individually and as a whole are very unclear and difficult to search and understand.  Therefore, a full search is not able to be performed at this time.  An updated and complete search can be performed once the claims are clearly defined. Please see the following relevant prior art.  
Piers et al. (A Platform for Integrating Physical Devices in the Internet of Things): Discusses devices registration, Web API access, virtual devices, etc. – see page 135 last paragraph of left column – second paragraph of right column, page 136 middle paragraph before section III.  
Pastor (EP 2,701,357) figures 3 and 4 and corresponding paragraphs.  
Chen et al. (US 2017/0242714) – see [0026] and [0028] which discusses virtual devices, API’s, registering device, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724.  The examiner can normally be reached on Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA C LEWIS/Primary Examiner, Art Unit 2495